Exhibit 10.3

 
CHANGE IN CONTROL SEVERANCE AGREEMENT




         THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this "Agreement"), dated as
of ____________, is made by and between Alsius Corporation, a Delaware
corporation (the "Company"), and ______________ ("Executive").


WITNESSETH:


         WHEREAS, Executive is a senior executive of the Company and has made
and is expected to continue to make major contributions to the short- and
long-term profitability, growth and financial strength of the Company;


         WHEREAS, the Company recognizes that, as is the case for most publicly
held companies, the possibility of a Change in Control exists;


         WHEREAS, the Company desires to assure itself of both present and
future continuity of management and desires to establish certain severance
benefits for valued executives such as Executive, applicable in the event of a
Change in Control, and the Company has therefore previously adopted the Plan
which can provide severance benefits under certain circumstances;


         WHEREAS, the Company wishes to ensure that Executive is not practically
disabled from discharging his or her duties in respect of a proposed or actual
transaction involving a Change in Control;


         WHEREAS, the Company desires to provide additional inducement for the
Executive to continue to remain in the employ of the Company;


         WHEREAS, this Agreement is the Change in Control Severance Agreement
described in the Plan and this Agreement enumerates the Plan benefits that may
be provided to Executive as referenced in Section II of the Plan; and


         WHEREAS, the Compensation Committee of the Board has authorized the
Company to enter into this Agreement in order for Executive to become a
participant in the Plan as provided by the Plan.


         NOW, THEREFORE, the Company and Executive agree as follows:


         1. Certain Defined Terms.  In addition to terms defined elsewhere
herein or in the Plan, the following terms have the following meanings when used
in this Agreement with initial capital letters:
 

 
-1-

--------------------------------------------------------------------------------


         
         (a) "Base Pay" means Executive's annual base salary rate as in effect
from time to time.


         (b) "Board" means the Board of Directors of the Company.


         (c) "Cause" means any of the following, each as determined in the
discretion of the Company's (or its successor's) Board of Directors or Chief
Executive Officer: (i) the Executive's dereliction of his or her duties, (ii)
the Executive's material violation of Company policy, or (iii) the Executive's
conviction of, or guilty plea to, a crime against the Company or one which
reflects negatively on the reputation of the Company.


Notwithstanding the foregoing, Executive's employment shall not be deemed to
have been terminated for "Cause" under (ii) above unless and until there shall
have been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the Board then in office at a
meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive's counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting "Cause" and
specifying the particulars thereof in detail.  Nothing herein will limit the
right of the Executive or his beneficiaries to contest the validity or propriety
of any such determination.


         (d) "Change in Control" means any of the following transactions,
provided, however, that the Company shall determine under parts (iv) and (v)
whether multiple transactions are related, and its determination shall be final,
binding and conclusive:


(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;


(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company;


(iii) the complete liquidation or dissolution of the Company;


(iv) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
forty percent (40%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Company determines shall not be a Change
in Control; or
 

 
-2-

--------------------------------------------------------------------------------


(v) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Company determines shall not be a Change in Control.


         (e) "Code" means the Internal Revenue Code of 1986, as amended.


         (f) "Disability" means that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.


         (g) "Employee Benefits" means any group health and dental benefit plans
provided, however, that Employee Benefits shall not include contributions made
by the Company to any retirement plan, pension plan or profit sharing plan for
the benefit of the Executive in connection with amounts earned by the Executive.


         (h) "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended.


         (i) "Exchange Act" means the Securities Exchange Act of 1934, as
amended.


         (j) “Good Reason” means that one or more of the following have occurred
without the Executive’s written consent:


(i) Executive has experienced a material diminution in Base Pay;
(ii) Executive has experienced a material diminution in his/her authority,
duties,
responsibilities, or reporting structure as in effect immediately prior to the
Company’s public announcement of the Change in Control;
(iii) Executive has been notified that he/she will experience a material change
in the geographic location at which he/she must perform his/her services to the
Company after the Change in Control; or
(iv) The Company has materially breached this Agreement.


For purposes of this Agreement, Executive may resign his/her employment from the
Company for "Good Reason" within sixty (60) days after the date that any one of
the events shown above in (i) through (iv) has first occurred without
Executive’s written consent.  Executive’s resignation for Good Reason will only
be effective if the Company has not cured or remedied the Good Reason event
within thirty (30) days after its receipt of the written notice.  Such written
notice must be provided to the Company within thirty (30) days of the initial
existence of the purported Good Reason event and shall describe in detail the
basis and underlying facts supporting Executive’s belief that a Good Reason
event has occurred.  Failure to timely provide such written notice to the
Company means that Executive will be deemed to have consented to and irrevocably
waived the potential Good Reason event.  If the Company does timely cure or
remedy the Good Reason event, then Executive may either resign his/her
employment without Good Reason or Executive may continue to remain employed
subject to the terms of this Agreement.
 
 
-3-

--------------------------------------------------------------------------------



 
(k) "Plan" means the Alsius Corporation Change in Control Severance Plan.


(l) "Termination Date" means the Executive's last day of employment with the
Company (and any Company subsidiary or affiliate) and where such termination of
employment constitutes a "separation from service" within the meaning of Code
Section 409A.


         2. Termination Following or in connection with a Change in
Control.  Subject to Section 2(f), in the event that in the twelve months
following the consummation of a Change in Control, the employment of Executive
is either terminated by the Company for any reason other than Cause, death or
Disability or is terminated by Executive for Good Reason then the following
subsections in this Section 2 shall apply (with Sections 2(a) and 2(b) being
subject to the effectiveness of the release of claims and covenant not to sue
referenced in Section 2(e) below):


         (a) The Company shall pay to Executive cash in six monthly installments
with each installment equal to one-twelfth of Base Pay with the first such
installment payable on the first business day of the month following the
effective date of the release of claims specified in Section 2(e).


         (b) For the six month period commencing with the month following the
month of the Termination Date, the Company shall continue to provide to
Executive all Employee Benefits which were received by, or with respect to,
Executive as of the Termination Date, at the same expense to Executive as before
the Change in Control subject to immediate cessation if Executive is offered
other employee benefits coverage in connection with new employment.  Executive
shall provide advance written notice to the Company informing the Company when
the Executive is offered or becomes eligible for other employee benefits in
connection with new employment.  In addition, if periodically requested by the
Company, the Executive will provide the Company with written confirmation that
he/she has not been offered other employee benefits.


          (c) As of his/her Termination Date, Executive shall also be paid for
his/her accrued but unpaid salary and vacation, unreimbursed valid business
expenses that were submitted in accordance with Company policies and procedures,
and is eligible for other vested benefits pursuant to the express terms of any
employee benefit plan.
 
 
-4-

--------------------------------------------------------------------------------



 
           (d) In the event that it is determined that any payment or
distribution of any type to or for the benefit of the Executive made by the
Company, by any of its affiliates, by any person who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of section 280G of the Code, and the
regulations thereunder or by any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Total Payments”), would be subject to the excise tax imposed
by section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then such payments or
distributions shall be payable either in (x) full or (y) as to such lesser
amount which would result in no portion of such payments or distributions being
subject to the Excise Tax and Executive shall receive the greater, on an
after-tax basis, of (x) or (y) above.  All mathematical determinations and all
determinations of whether any of the Total Payments are “parachute payments”
(within the meaning of section 280G of the Code) that are required to be made
under this Section 2(d), shall be made by a nationally recognized independent
audit firm not currently retained by the Company most recently prior to the
Change in Control (the “Accountants”), who shall provide their determination,
together with detailed supporting calculations regarding the amount of any
relevant matters, both to the Company and to the Executive within seven (7)
business days of the Executive’s Termination Date, if applicable, or such
earlier time as is requested by the Company.  Such determination shall be made
by the Accountants using reasonable good faith interpretations of the Code.  Any
determination by the Accountants shall be binding upon the Company and the
Executive, absent manifest error.  The Company shall pay the fees and costs of
the Accountants which are incurred in connection with this Section 2(d).


(e) All payments and benefits provided under Sections 2(a) and 2(b) are
conditioned on and subject to the Executive's continuing compliance with this
Agreement and the Executive's timely execution (and effectiveness) of a general
release of claims and covenant not to sue substantially in the form attached
hereto as Exhibit A (or as may be reasonably modified by the Company in its
reasonable discretion).  There is no entitlement to any payments or benefits
unless and until such release of claims and covenant not to sue is
effective.  Such release must become effective within sixty days of the later of
the Change in Control or the Termination Date or else the Executive will be
deemed to have waived all rights to any payments or benefits under this
Agreement.  In addition, to the extent Executive receives severance or similar
payments and/or benefits under any other Company plan, program, agreement,
policy, practice, or the like, or under the WARN Act or similar state law, the
payments and benefits due to Executive under this Agreement will be
correspondingly reduced on a dollar-for-dollar basis (or vice-versa) in a manner
that complies with Code Section 409A.
 

 
-5-

--------------------------------------------------------------------------------


 
(f) Notwithstanding the foregoing, this Agreement shall also remain effective
(and Executive shall be eligible for payments and benefits hereunder) if, during
a period beginning three months immediately prior to an impending Change in
Control that is actually consummated (and provided such Change in Control
constitutes a "change in the ownership or effective control of the corporation
or a change in ownership of a substantial portion of the assets of the
corporation" within the meaning of Code Section 409A), the Company terminates
the Executive's employment for any reason other than Cause, death or Disability
and such termination is determined to be in connection with the Change in
Control.  The Board shall determine in good faith whether such a termination is
occurring in connection with the impending Change in Control.  However, such a
termination shall in any event be deemed to be in connection with an impending
Change in Control if such termination (i) is required by the merger agreement or
other instrument relating to such Change in Control, or (ii) is made at the
express request of the other party (or parties) to the transaction constituting
such Change in Control, or (iii) occurs after the public announcement of the
impending Change in Control.


         3. Successors and Binding Agreement.


           (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance reasonably satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place.  This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
"Company" for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company.


           (b) This Agreement will inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.


           (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 3(a) and 3(b).  Without limiting the generality or effect
of the foregoing, the Executive's right to receive payments hereunder will not
be assignable, transferable or delegable, whether by pledge, creation of a
security interest, or otherwise, other than by a transfer by Executive's will or
by the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 3(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.


         4. No Retention Rights.  This Agreement is not an employment agreement
and does not give the Executive the right to be retained by the Company (or its
subsidiaries or affiliates) and the Executive agrees that he/she is an
employee-at-will. The Company (or its subsidiaries or affiliates) reserves the
right to terminate the Executive’s service as an employee at any time and for
any reason.
 
 
-6-

--------------------------------------------------------------------------------



 
         5. Notices.  For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
DHL, addressed to the Company (to the attention of the Secretary of the Company)
at its principal executive office and to the Executive at his/her principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.


         6. Validity.  If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.


         7. Dispute Resolution; Governing Law.  Any dispute between the parties
must be resolved pursuant to the claims procedures and other processes
articulated in the Plan.  This Agreement is governed by ERISA and, to the extent
applicable, the laws of the State of Delaware, without reference to the conflict
of law provisions thereof.


         8. Miscellaneous.  All provisions of this Agreement are subject to and
governed by the terms of the Plan.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company.  No waiver by
either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  The Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersedes any and all prior agreements of the parties
with respect to such subject matter.  No agreements or representations, oral or
otherwise, expressed or implied with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.


         9. Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
 

 
-7-

--------------------------------------------------------------------------------


         
 
10. Section 409A.  This Agreement is intended to comply with the requirements of
section 409A of the Code.  In the event this Agreement or any benefit paid to
Executive hereunder is deemed to be subject to section 409A of the Code,
Executive consents to the Company adopting such conforming amendments as the
Company deems necessary, in its reasonable discretion, to comply with section
409A of the Code.  In addition, if Executive is a specified employee (within the
meaning of Code Section 409A) at the time of his/her separation from service,
then to the extent necessary to comply with Code Section 409A and avoid the
imposition of taxes under Code Section 409A, the payment of certain benefits
owed to Executive under this Agreement will be delayed and instead paid (without
interest) to Executive upon the earlier of the first business day of the seventh
month following Executive’s separation from service or Executive’s death.


        11. Withholding.  All payments and benefits made under this Agreement
shall be subject to reduction to reflect any withholding taxes or other amounts
required by applicable law or regulation.


        12. Restrictive Covenants.


           (a) Nondisparagement.  Executive will not disparage the Company, its
directors, officers, employees, affiliates, subsidiaries, predecessors,
successors or assigns in any written or oral communications to any third
party.  Executive further agrees that he/she will not direct anyone to make any
disparaging oral or written remarks to any third parties.


(b) Nonsolicit.  During the Executive's employment with Company and for twelve
months after Executive's Termination Date, the Executive shall not, directly or
indirectly, either as an individual or as an employee, agent, consultant,
advisor, independent contractor, general partner, officer, director,
stockholder, investor, lender, or in any other capacity whatsoever, of any
person, firm, corporation or partnership: (i) solicit, induce, recruit or
encourage any of the Company’s employees or consultants to terminate their
relationship with the Company, or attempt to solicit, induce, recruit, encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company or (ii) attempt to negatively influence
any of the Company’s clients or customers from purchasing Company products or
services or to solicit or influence or attempt to influence any client, customer
or other person either directly or indirectly, to direct his or its purchase of
products and/or services to any person, firm, corporation, institution or other
entity in competition with the business of the Company or (iii) participate or
engage in the design, development, manufacture, production, marketing, sale or
servicing of any product, or the provision of any service, that directly or
indirectly relates to Company business as conducted on the Termination Date.


(c) Nondisclosure.  Notwithstanding any requirement that the Company may have to
publicly disclose the terms of this Agreement pursuant to applicable law or
regulations, the Executive agrees to use reasonable efforts to maintain in
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Agreement Information”).  The Executive also agrees to take
every reasonable precaution to prevent disclosure of any Agreement Information
to third parties, except for disclosures required by law or absolutely necessary
with respect to Executive's immediate family members or personal advisors who
shall also agree to maintain confidentiality of the Agreement Information.
 

 
-8-

--------------------------------------------------------------------------------


 
(d) Confidentiality.  Executive shall not, except as required by any court or
administrative agency, without the written consent of the Board or a person
authorized thereby, disclose to any person, other than an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive or his duties to the Company,
any confidential information obtained by him while in the employ of the Company
with respect to any of the Company's inventions, processes, customers, methods
of distribution, methods of manufacturing, attorney-client communications,
pending or contemplated acquisitions, other trade secrets, or any other material
which the Company is obliged to keep confidential pursuant to any
confidentiality agreement or protective order; provided, however, that
confidential information shall not include any information now known or which
becomes known generally to the public (other than as a result of an unauthorized
disclosure by the Executive) or any information of a type not otherwise
considered confidential by a person engaged in the same business or a business
similar to that conducted by the Company.


(e) Noncompete.  During the Executive's employment with Company and for twelve
months after Executive's Termination Date, Executive shall not participate,
without the written consent of the Board or a person authorized thereby, in the
management or control of, or act as an executive for or employee of, any
business operation or any enterprise if such operation or enterprise engages in
substantial competition with any material line of business that was actively
conducted by the Company or any of its subsidiaries, divisions, or business
units (collectively, the "Companies") at the time of Executive’s Termination
Date provided, however, that the foregoing shall not include the mere ownership
of not more than three percent of the equity securities of any enterprise that
is in competition with the Companies.


(f) Remedy for Breach.  The parties hereto agree that, in the event of breach or
threatened breach of any covenants herein, the damage or imminent damage shall
be inestimable, and that therefore any remedy at law or in damages shall be
inadequate. Accordingly, the parties hereto agree that the Company and Executive
shall be entitled to apply for injunctive relief in the event of any breach or
threatened breach of any of such provisions by Executive or the Company, in
addition to any other relief (including damages) available to the Company or
Executive under this Agreement or under law.
 
-9-

--------------------------------------------------------------------------------



 
         IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.  By signing below,
Executive acknowledges that he/she (i) has received a copy of the Plan and its
Summary Plan Description and understands the terms of the Plan and this
Agreement, (ii) is voluntarily entering into this Agreement and (iii) is
agreeing to be bound by the terms of the Plan and this Agreement.
 


 

 
ALSIUS CORPORATION


/
-------------------------------------
By:
Title:

 


Executive:






-------------------------------------
 
 
-10-

--------------------------------------------------------------------------------


 
EXHIBIT A
 
RELEASE OF CLAIMS AND COVENANT NOT TO SUE
 
This Release of Claims and Covenant Not To Sue (the "Release") is entered into
by ____________ ("Executive").  This Release is effective only if (i) it has
been executed by the Executive after his/her termination of employment with
Alsius Corporation (the "Company"), (ii) such executed Release has been provided
to the Company on or before [DATE] and (iii) the revocation period has expired
without revocation as set forth in Section 5(c) below (the “Effective
Date”).  The Company and the Executive are collectively referred to herein as
the Parties.


WHEREAS, Executive was an employee of the Company and served as the Company's
[JOB TITLE];


WHEREAS, Executive was a participant in and "Covered Employee" under the Alsius
Corporation Change in Control Severance Plan (the "Plan");


WHEREAS, pursuant to the Plan and the Change in Control Severance Agreement
executed by the Parties on [DATE] (the "Severance Agreement"), the Executive is
eligible for specified severance benefits upon the occurrence of certain events
with such benefits conditioned upon, among other things, the Executive's
execution and non-revocation of this Release;


WHEREAS, the Company was subject to a Change in Control (as defined in the
Severance Agreement) on [DATE];


WHEREAS, the Executive's employment was terminated [by the Company without
Cause] [by the Executive for Good Reason] (as defined in the Severance
Agreement) on [DATE] (the "Separation Date"); and


WHEREAS, pursuant to the terms of the Plan and Severance Agreement, the Company
has determined to treat the termination of Executive’s employment as eligible
for payment of certain separation benefits provided in the Severance Agreement.


NOW, THEREFORE, the Executive agrees as follows:


1.           Termination of Employment.  Executive acknowledges and agrees that
Executive’s employment with the Company terminated as of the close of business
on the Separation Date.  As of the Separation Date, Executive agrees that he/she
is no longer an employee of the Company and no longer holds any positions or
offices with the Company.


2.           Separation Benefits.  In consideration for the release of claims
set forth below and other obligations under this Release, the Plan and the
Severance Agreement and in satisfaction of all of the Company's obligations to
Executive and further provided that (i) this Release is signed by Executive and
not revoked by Executive under Section 5(c) herein and (ii) the Executive
remains in continuing compliance with all of the terms of this Release, the Plan
and the Severance Agreement, the Executive is eligible to receive the separation
benefits specified in Sections 2(a) and 2(b) of the Severance Agreement.
 
 
-1-

--------------------------------------------------------------------------------



 
3.           Integration.  This Release, the Plan, and the Severance Agreement
(and any agreements referenced therein) represents the entire agreement and
understanding between the Parties as to the subject matter hereof and supersedes
all prior agreements whether written or oral.


4.           Right to Advice of Counsel.  Executive acknowledges that Executive
has had the opportunity to fully review this Release and, if Executive so
chooses, to consult with counsel, and is fully aware of Executive’s rights and
obligations under this Release.


5.           Executive's Release of Claims.  Executive hereby expressly
covenants not to sue and releases and waives any and all claims, liabilities,
demands, damages, penalties, debts, accounts, obligations, actions, grievances,
and causes of action (“Claims”), whether now known or unknown, suspected or
unsuspected, whether in law, in equity or in arbitration, of any kind or nature
whatsoever, which Executive has or claims to have, now or hereafter, against the
Company and its divisions, facilities, subsidiaries and affiliated entities,
successors and assigns, or any of its or their respective past or present
officers, directors, trustees, shareholders, agents, employees, attorneys,
insurers, representatives (collectively, the Releasees), including, but not
limited to, any Claims arising out of or relating in any way to Executive’s
employment at the Company and the termination thereof.  Without limiting the
foregoing, Executive hereby acknowledges and agrees that the Claims released by
this Release include, but are not limited to, any and all claims which arise or
could arise under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Federal Worker Adjustment and
Retraining Notification Act (or any similar state, local or foreign law), the
Employee Retirement Income Security Act of 1974, as amended, the California Fair
Employment and Housing Act, California statutory or common law, the Orders of
the California Industrial Welfare Commission regulating wages, hours, and
working conditions, and federal statutory law, or any Claim for severance pay,
bonus, sick leave, disability, holiday pay, vacation pay, life insurance, health
or medical insurance or any other fringe benefit.  Nothing in this Release shall
limit in any way Executive’s right under California Workers’ Compensation laws
to file or pursue any workers’ compensation claim.  Nothing herein shall release
any rights to indemnification Executive may have in connection with Executive's
actions taken in the course of his/her duties with the Company.  This release
shall not apply to any claims that may not be waived as a matter of applicable
law.


(a)           As part of this general release, Executive expressly releases,
waives and relinquishes all rights under Section 1542 of the California Civil
Code which states:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
 
 
-2-

--------------------------------------------------------------------------------



 
Executive acknowledges that he/she may later discover facts in addition to or
different from those which Executive now knows, or believes to be true, with
respect to any of the subject matters of this Release, but that it is
nevertheless Executive’s intention to settle and release any and all Claims
released herein.


(b) Executive warrants and represents that there is not now pending any action;
complaint, petition Executive charge, grievance, or any other form of
administrative, legal or arbitral proceeding by Executive against the Company
and further warrants and represents that no such proceeding of any kind shall be
instituted by or on Executive’s behalf based upon any and all Claims released
herein.


(c) Executive expressly acknowledges, understands and agrees that this Release
includes a waiver and release of all claims which Executive has or may have
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
§621, et seq. (“ADEA”).  The following terms and conditions apply to and are
part of the waiver and release of ADEA claims under this Release:


 
(i) Executive is advised to consult an attorney before signing this Release;


(ii) Executive is granted twenty-one (21) days after he/she is presented with
this Release to decide whether or not to sign this Release;


(iii) Executive will have the right to revoke the waiver and release of claims
under the ADEA within seven (7) days of signing this Release, and this Release
shall not become effective and enforceable until that revocation period has
expired without such revocation;


(iv) Executive hereby acknowledges and agrees that he/she is knowingly and
voluntarily waiving and releasing Executive’s rights and claims in exchange for
consideration (something of value) in addition to anything of value to which
he/she is already entitled; and

 
(v) Nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.
 
 
-3-

--------------------------------------------------------------------------------



 
6.           Labor Code Section 206.5.  Executive agrees that the Company has
paid to Executive his/her salary and vacation accrued as of the Separation Date
and that these payments represent all such monies due to Executive through the
Separation Date.  In light of the payment by the Company of all wages due, or to
become due to Executive, California Labor Code Section 206.5 is not
applicable.  That section provides in pertinent part as follows:


No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.


7.           Severability.  Executive understands that whenever possible, each
provision of this Release will be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Release
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Release will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.


8.           No Representations.  Executive has not relied upon any
representations or statements made by the Company in deciding whether to execute
this Release.


9.           Voluntary Execution of Release.  This Release is executed
voluntarily by Executive and without any duress or undue influence and with the
full intent of releasing all claims.  The Executive acknowledges that:


(a)           He/She has read this Release;
(b)           He/She has been represented in the preparation, negotiation, and
execution of this Release by legal counsel of his/her own choice or that he/she
has voluntarily declined to seek such counsel;
(c)           He/She understands the terms and consequences of this Release and
of the releases it contains;
(d)           He/She is fully aware of the legal and binding effect of this
Release.




IN WITNESS WHEREOF, the Executive has executed this Release as shown below.


EXECUTIVE








_______________


Dated:
 
 
 
 
-4-